Whitfield, C. J.,
delivered the following dissenting opinion.
Section 137 of the constitution is in the following words: “It shall be the duty of the state treasurer, within ten days after the 1st day of January and July of each year, to publish a statement under oath in some newspaper published at the seat of government, showing the condition of the treasury on said days, the balance on hand, and in what funds, together with a certificate of the governor that he has verified the count of the funds in the treasury, and found the balance stated by the treasurer actually in the vaults of the treasury, or as the truth may be. And it shall be the duty of the governor, at such other times as he may deem proper, to go to the treasury, without giving notice to the treasurer, and verify tire cash balance as- shown by the books, and to publish the fact that he has done so, and whether the amount called for by the books be actually in the treasury, (and stating whether the treasurer had any notice whatever that the verification would be made.”
. I am clearly of the opinion that no state depositories of the kind indicated in the bill, or any like kind, can constitutionally be created. The language of section 137 is plain and explicit. It means just what it says, that the money or funds shall actually be in the treasury. The first part of section 137 provides that the state treasurer’s published statement shall show “the balance on hand,” which means on hand with him in the treasury, and that the governor shall give a certificate that he has verified the count of the funds “in the treasury,” and “found the balance stated by the treasurer actually in the vaults of the treasury, or as the truth may be.” The language “actually in the vaults of the treasury,” is impossible of being misconstrued. *714Language could not be selected more emphatically conclusive of the purpose of the constitution makers to have the money and funds of the state kept “actually in the vaults of the treasury.”' The phrase, “or as the truth may be,” simply means that, if the funds or money are not there, the governor shall so state, and also state where they are, if he knows. The second part of the-section provides that the governor, without notice to the treasurer, at such time as he may deem .proper, shall go to- the treasury and verify the cash balance, and publish the fact that he has done so, “and whether the amount called for by the books-be actually in the treasury.” Notice the words, twice used — in the first section, “actually in the vaults of the treasury;” and in the second part, “actually in the treasury.” Is it possible that human language can make the purpose to have the money and funds actually kept in the treasury, plainer ?
It is part also of the history of the time when this section of the constitution was adopted that the largest treasury defalcation known to the state was then recent, and doubtless inspired this very provision of the constitution. The form of section 137 of the constitution.is identical with the form proposed by Mr.. Yerger, chairman of the committee on executive department in-the constitutional convention of 1890, as set out on pages 493, 494, of the oficial journal of the Mississippi constitutional convention of 1890. If a close and minute analysis is made of this section 137, it is demonstrated beyond any controversy that the legislature is without power to pass a depository law. By that section it is made the duty of the state treasurer, semiannually, on the 1st day of January and July of each year, to publish a sworn statement showing “the condition of the treasury, the balance on hand, and in what funds.” Balance of' what? Why, manifestly, the balance left after deducting the credits that the treasurer is entitled to by reason of warrants paid out. It means that, and nothing else. WTiat this balance-en hand consists of is to be shown- — in .“what funds” says the-section. In other words, the treasurer’s statement is to show cash *715on hand, and every fund on hand. Not only that, but this cash and these funds are to be on hand; that is to say, with the treasurer in the treasury vault. But, again, there is- to accompany this sworn statement the certificate of the governor that he “has verified the count of the funds in the treasury, and found the balance stated by the treasurer actually in the vaults of the treasury, or as the truth may be.” What, specifically, is the-governor to do ? Eirst, to certify that “he has verified the count;” second, “of the funds in the treasury.” The word “funds” here, of course, embraces everything in the treasury-— money and all other funds. But, again, he is not only to verify the count of the funds, but the funds are to be in the treasury. These are the funds he counts, and he is directed to verify the count of the funds “in the treasury.” These words, “in the treasury,” ought to be enough to settle the controversy; but so emphatic was the admonition of the recent defalcation that the convention added and found the balance stated by the treasurer ''actually in the vaults of the treasury.” . Here we have added, as if “to make assurance doubly sure and take a bond of fate,”’ the words “actually in the vaults of the treasury.”
Notice, specifically, the duplication of emphasis on the ad;vorb “actually” and the words “in the vaults of the treasury.” Those words were used, “actually in the vaults of the treasury,” with the most sacred care and caution, for the very purpose of’ forever excluding any constructive presence in the treasury, or with the treasurer, of the funds of the state; in other words, for the purpose of excluding the very thing the majority of the court now holds the legislature may do. According to the majority opinion, the treasurer is simply to say to the governor when he goes to make tire count of the funds in the treasury and to certify that those funds actually are in the vaults of the treasury: “Here are my books, and the balance shown by these books is partly in the treasury in cash or funds; but nearly all of it, both in cash and in funds, is not actually in the vaults of this treasury," but is constructively here. You will find it act*716ually iu banks Nos. 1, 2, 3, 4, etc., scattered over the state. 'AH you find here is the evidence those banks have given rue that they have them, together with the securities, of whatever description, they have left with me as security for the funds I have thus deposited with them.” Is it possible that any logical mind expects to satisfy the reason or the understanding by saying that these words, “funds in the treasury,” or “funds actually in the vaults of the treasury,” do not mean what they say, or mean constructively in the treasury ? And yet that is actually what the majority opinion holds. It is so plain to my mind that the funds are to be, as said, “in the treasury,” and that the governor is to verify the count of funds “actually in the vaults of the treasury,” that I find it difficult to discuss the question. The majority opinion does not even mention these controlling words. They do not receive from my Brethem “the cold respect of a passing glance.” How the committee, headed by its able chairman, and composed of the able men constituting it, men aware of what might happen and had recently happened, unless the funds were kept “actually in the vaults of the treasury,” and men thoroughly masters of the English speech, could have, in any more studied and careful and emphatic manner, drawn the distinction between the actual presence in the vaults of the treasury, with the treasurer of the state’s funds, and only the constructive presence of these funds there in the vaults of the treasury, and their actual presence in banks in which the treasurer might have deposited them, it is impossible to conceive.
But look again at the second paragraph of section 137. Turning from the duty of the treasurer, it is then declared that the governor shall, at such times, unknown to the treasurer, as be deems proper, go to the treasury and verify what ? “The cash balance as shown by the books.” "What cash balance ? Why the cash balance left with him after deducting, as said before, the credits to which the treasurer was entitled on warrants he had paid out. And to do what else? To publish the fact that he had so verified tire cash balance; and, further (note this specially), *717see “whether the amounts called for by the books be actually in the treasury.” What fact was he now to state to the public under his duty as governor? That, without giving the treasurer notice, he had gone to the treasury and counted the cash balance, and that he had found the amount — that is to say, of money and of funds of whatever description — where? In some deposit banks ? Not at all, but in the treasury. Here, then to repeat it, and dismiss it, are two emphatic declarations that the funds, meaning all the funds, are to be first “in the treasury;” and “actually in the vaults of the treasury;” and in-the second paragraph, defining the duties of the governor, it is again said that he shall count the cash balance and publish the fact that the amounts (in the plural) — that is to say, of money and funds — were “in the treasury.” Frankly I find it utterly impossible to apprehend how any other construction of this constitutional provision is logically possible to the reasoning mind.
Apply, now, the well-settled canon of constitutional construction) and see whether the majority opinion squares with it; and lot me give that canon in the language of Judge Campbell, as taken from Beck v. Allen, 58 Miss. 177. He there said most wisely: “Subtlety and refinement and astuteness are not admissible to explain away the expression of the sovereign will. The framers of the constitution and the people who adopted it must be understood to have intended the words employed in that sense most likely to arise from them on first reading them.” This is the doctrine approved by Cooley and Story, and all other constitutional writers. Let me ask, in the light of this canon of construction, this question: Take one hundred average citizens on the street, and submit section 137 to each of them, and require him to answer on the spot whether it does not require the funds to be actually in the treasury. Is there any doubt but that ninety of that one hundred, at'least, would answer that the words “in the treasury” and “actually in the vaults of the treasury” settled that beyond controversy ? And why would that an*718swer be made ? Because that is what the words, taken in the .sense that naturally arises from them on first reading them, would import to the average mind. My Brethren have written a very ingenious and refined opinion; but, with all deference to them, it looks to me much more like an effort to show what ought to be good public policy in respect to establishing depositories than what the meaning of section 137 is according to its plain terms. Now, the expediency and wisdom and public policy of establishing state depositories, is a matter with which the court has no concern. If it shall now be thought, at the present time, that the requirement of section 137, adopted in the light of the great defalcation referred to, is too hard and fast a rule, the remedy is by providing an amendment to that section of the constitution, so as to authorize state depositories, and to amend that section, in the mode the constitution provides for amendment, and not to override or violate that section by the passage of a legislative act in plain contravention of its spirit. and terms.
I, therefore, speaking for myself - alone, hold as follows: First, I am clearly of the opinion that “state depositories of the funds of the state” cannot be provided for by law, without violating section 137 of the constitution; and, second, as a corollary of this, I think the pretended statute is plainly violative of said section 137 of the constitution.